Citation Nr: 0715508	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thoracic spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
thoracic spine injury.  The veteran appeals the initial 
rating of that disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West Supp. 2005) 
and 38 C.F.R. § 3.159(b) (2006).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim, to include the 
disability rating and the establishment of the effective 
date; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The RO provided the veteran with notice with respect to his 
initial service connection claim; however, he has not yet 
received notice specific to his higher initial rating claim.  
Although a general notice regarding disability ratings and 
effective dates was sent in March 2006, after the initial 
denial of the claim, the veteran's claim was not 
readjudicated thereafter.  Thus, the late notice may affect 
the essential fairness of the decision.  Corrective notice 
should be sent.

It is noted that the veteran has several disabilities for 
which service connection is in effect.  It is likely that he 
receives regular VA treatment.  However, no outpatient 
clinical records are associated with the claims file.  While 
the claim is in remand status, an effort should be made to 
obtain any outstanding VA treatment records for this veteran.

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for a higher initial rating.  He should be 
notified of information and evidence that VA 
would seek to provide and information and 
evidence that he was expected to provide.  The 
veteran should be asked to "provide any 
evidence in his possession that pertains to the 
claim."

2.  Request the veteran to notify VA of all 
medical facilities from which he has received 
treatment for his service-connected thoracic 
spine disability.  Obtain any identified 
records.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



